Title: To George Washington from the Commissioners for the District of Columbia, 9 January 1792
From: Commissioners for the District of Columbia
To: Washington, George



Monday evening 9th Jany 1792

On Saturday morning we passed the enclosed order to Mr Boaraff, nor suspected that there would be any repugnance to, or delay in carrying it into effect. We saw nothing of him again till today, having in the morning heard that he had been in Virginia, had an intercourse with Mr Roberdeau there, returned and was proceeding in the old line. Soon after this he came to our Room to settle the pay roll up to Saturday inclusive. He avow’d his having went to Mr Roberdeau for the purpose of deciding whether to continue the work, or not—that he shewed Mr Roberdeau our order, and that he had seen Majr L’Enfant’s order to Mr Roberdeau, under which and Mr Roberdeau’s orders he intended to continue to act—that he expected Mr Roberdeau here this evening nor did he relinquish his intentions till threatened with law suits—We have totally discharged him as well as Mr Roberdeau, and ordered the possession and care of the Tools and the like into other hands.
Since our preceding letter, we have adjusted with Mr [Thomas] Orme, who Majr Ellicot intrusted in that business, the progress of surveying the Creeks &c. in the Federal Territory, and we hope he will proceed with deligence. He tells us a piece of ground is marked out at the Presidents Palace for digging brick-clay—we shall endeavour to have it turned up.
Before Majr L’Enfant’s departure we desired him to communicate

his wishes respecting the work to be done this winter—It appears, by a letter from the Major that he directed Mr Roberdeau to communicate to us a statement of the business committed to his care, which has not been done, but he proceeded as has been mentioned. We are Sir with the greatest respect & esteem Your most humble Servts

Th. Johnson
Dd Stuart
Danl Carroll


By next Post we expect to be able to send you a full state of the case respecting D. Carroll of Dudn’s house.

